DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 4/19/22 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/8/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 16, and 18 of U.S. Patent No.11,004,572. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by claims of US Patent 11,004,572.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu, GB 2430441
Regarding claim 1, Xu discloses a static electricity-visualizing material containing at least one of a fluorescent substance, a luminescent substance, an electroluminescent substance, a fractoluminescent substance, a photochromic substance, an afterglow substance, a photostimulated luminescent substance and a mechanoluminescent substance (Page 5, 2nd paragraph; “luminescence material of the present invention emits light…luminescence mechanism using static electricity”).
Regarding claim 2, Xu discloses static electricity-visualizing material according to claim 1, characterized in that a weight ratio of the fluorescent substance, the luminescent substance, the electroluminescent substance, the breaking luminescent substance, the photochromic substance, the afterglow substance, the photostimulated luminescent substance, and the mechanoluminescent substance is 20 to 80 wt % (Page 55).
Regarding claim 3, Xu discloses the static electricity-visualizing material according to claim 1, wherein the mechanoluminescent substance is: a substance represented by SrAl.sub.2O.sub.4 which is doped with Eu.sup.2+; a substance represented by SrAl.sub.2O.sub.4 which is doped with at least one of Eu.sup.2+, Ho.sup.3+, Dy.sup.2+, M.sub.1, M.sub.2 and M.sub.3 (M.sub.1, M.sub.2, M.sub.3=monovalent to trivalent metal ions different from each other); or a substance represented by CaYAl.sub.3O.sub.7 which is doped with Eu.sup.2+ (Page 5, 4th paragraph: “The most preferable example of the above-described stress-stimulated luminescent material is arranged such that the base material is a-SrA12O4”; See also page 6, 2nd and 3rd paragraphs for discussion of metal ions Eu, Ho, Dy, etc.,) .

Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu, US 20080232083
Regarding claim 4, Xu discloses a static electricity-visualizing film (¶[0010]; “stress-stimulated luminescent material being characterized by satisfying a condition to emit light based on at least one of: a luminescence mechanism using static electricity”), wherein the film is disposed on a surface of a measurement object (¶[0116]; “a layer of the stress-stimulated luminescent material”) and comprises the static-electricity visualizing material according to claim 1 (¶[0010]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 14, 15, 16, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, GB 2430441.
Regarding claim 5, Xu discloses a static electricity-visualizing device capable of visualizing a distribution of static electricity (Fig. 13), wherein the device comprises: the static electricity-visualizing film according to claim 4 (¶[0146]-[0147]; stress-stimulated material in sample 50); and a visualization unit disposed in the vicinity of the static electricity-visualizing film (Fig. 13; combination of measurement section 20 and loading cell 42) and stimulating the static electricity-visualizing film to cause the static electricity-visualizing film to emit light (¶[0147]; loading cell applies a stress to sample 50).  Xu does not explicitly disclose that the static electricity is charged on a measurement object and wherein the film is disposed on a surface of the measurement object.  However, Xu does disclose that the stress stimulated material can be disposed on a measurement object (¶[0116], a layer of the stress-stimulated luminescent material can be provided on a supporting body; ¶[0174]; luminescent material industrial applicability in novel sensing technologies and electronic components).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of providing a high intensity luminescent material on a component/measurement object into the visualizing device of Xu for the benefit of detecting characteristics of the object so that data pertaining to the quality of the object may be ascertained. 
Regarding claim 6, Xu as modified discloses the static electricity-visualizing device according to claim 5 and wherein the visualization unit is a contact member which contacts the surface of the static electricity-visualizing film to physically stimulate the static electricity-visualizing film (Fig. 13; loading cell 50). 
Regarding claim 14, Xu as modified discloses the static electricity-visualizing device according to claim 5, wherein the static electricity-visualizing device further comprises a recording unit which is disposed in the vicinity of the static electricity-visualizing film and records a luminescence state of the static electricity-visualizing film (Fig. 19 shows a record of luminous intensity when stress is applied with respect to time).
Regarding claim 15, Xu teaches a static electricity visualizing method capable of visualizing a static electricity distribution, wherein the method comprises: a step of forming the static electricity-visualizing film according to claim 4; a step of electrostatically charging at least the surface of the measurement object; and a light-emitting step of causing the static electricity-visualizing film to emit light using a visualization means for stimulating the static electricity-visualizing film. Xu does not explicitly disclose that the static electricity is charged on a measurement object and wherein the film is disposed on a surface of the measurement object.  However, Xu does disclose that the stress stimulated material can be disposed on a measurement object (¶[0116], a layer of the stress-stimulated luminescent material can be provided on a supporting body; ¶[0174]; luminescent material industrial applicability in novel sensing technologies and electronic components).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of providing a high intensity luminescent material on a component/measurement object into the visualizing device of Xu for the benefit of detecting characteristics of the object so that data pertaining to the quality of the object may be ascertained. 
Regarding claim 16, Xu as modified discloses the static electricity visualizing method according to claim 15, wherein the visualization means is physical stimulation by bringing a contact member into contact with a surface of the static electricity-visualizing film to stimulate the static electricity-visualizing film (Fig. 13; loading cell 50).
Regarding claim 24, Xu as modified discloses the static electricity visualizing method according to claim 15, wherein the method further comprises a recording step for recording a luminescence state of the static electricity-visualizing film (Fig. 19 shows a record of luminous intensity when stress is applied with respect to time).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868